15-9
     Persaud v. Lynch
                                                                                       BIA
                                                                               A089 009 778
                             UNITED STATES COURT OF APPEALS
                                 FOR THE SECOND CIRCUIT

                                   SUMMARY ORDER
RULINGS BY SUMMARY ORDER DO NOT HAVE PRECEDENTIAL EFFECT. CITATION TO A SUMMARY ORDER FILED
ON OR AFTER JANUARY 1, 2007, IS PERMITTED AND IS GOVERNED BY FEDERAL RULE OF APPELLATE
PROCEDURE 32.1 AND THIS COURT=S LOCAL RULE 32.1.1. WHEN CITING A SUMMARY ORDER IN A DOCUMENT
FILED WITH THIS COURT, A PARTY MUST CITE EITHER THE FEDERAL APPENDIX OR AN ELECTRONIC DATABASE
(WITH THE NOTATION “SUMMARY ORDER”). A PARTY CITING TO A SUMMARY ORDER MUST SERVE A COPY
OF IT ON ANY PARTY NOT REPRESENTED BY COUNSEL.

 1        At a stated term of the United States Court of Appeals for
 2   the Second Circuit, held at the Thurgood Marshall United States
 3   Courthouse, 40 Foley Square, in the City of New York, on the
 4   5th day of April, two thousand sixteen.
 5
 6   PRESENT:
 7            RALPH K. WINTER,
 8            GUIDO CALABRESI,
 9            RAYMOND J. LOHIER, JR.,
10                 Circuit Judges.
11   _____________________________________
12
13   RANALD PERSAUD, AKA RONALD
14   PERSAUD,
15            Petitioner,
16
17                      v.                                           15-9
18                                                                   NAC
19   LORETTA E. LYNCH, UNITED STATES
20   ATTORNEY GENERAL,
21            Respondent.
22   _____________________________________
23
24   FOR PETITIONER:                    Samuel N. Iroegbu, Albany, New York.
25
26   FOR RESPONDENT:                     Benjamin C. Mizer, Principal Deputy
27                                       Assistant Attorney General; Daniel
28                                       E. Goldman, Senior Litigation
29                                       Counsel; Jonathan Robbins, Trial
30                                       Attorney, Office of Immigration
31                                       Litigation, United States
32                                       Department of Justice, Washington,
33                                       D.C.
1        UPON DUE CONSIDERATION of this petition for review of a

2    Board of Immigration Appeals (“BIA”) decision, it is hereby

3    ORDERED, ADJUDGED, AND DECREED that the petition for review is

4    DISMISSED.

5        Petitioner Ranald Persaud, a native and citizen of Guyana,

6    seeks review of a December 8, 2014, decision of the BIA denying

7    his motion for reconsideration.     In re Ranald Persaud, No. A089

8    009 778 (B.I.A. Dec. 8, 2014).          We assume the parties’

9    familiarity with the underlying facts and procedural history

10   in this case.

11       We review the BIA’s denial of a motion to reconsider for

12   abuse of discretion.   Zhao Quan Chen v. Gonzales, 492 F.3d 153,

13   154 (2d Cir. 2007).    Because a motion to reconsider must be

14   filed within 30 days of the challenged decision, and Persaud

15   moved for reconsideration more than seven months after the

16   decision he asked the BIA to reconsider, the BIA did not abuse

17   its discretion in denying the motion as untimely.         8 U.S.C.

18   § 1229a(c)(6)(B).

19       We   otherwise   lack   jurisdiction   to   review   the   BIA’s

20   determination that Persaud did not warrant the exercise of its

21   sua sponte authority to reconsider.     See Ali v. Gonzales, 448

                                     2
1 F.3d 515, 518 (2d Cir. 2006).       Although we may remand if the

2    BIA may have declined to exercise its sua sponte authority

3    “because it misperceived the legal background,” Mahmood v.

4    Holder, 570 F.3d 466, 469 (2d Cir. 2009), there is no such

5    misperception here.

6        Cancellation of removal for a non-permanent resident alien

7    like Persaud has four conditions, all of which must be met for

8    relief.   8 U.S.C. § 1229b(b)(1)(A)-(D).      One condition is a

9    finding of good moral character, § 1229b(b)(1)(B); another is

10   that the alien has not been convicted of (inter alia) a crime

11   involving moral turpitude (“CIMT”), § 1229b(b)(1)(C).      A CIMT

12   both serves as an independent basis for denying cancellation

13   of removal and precludes a finding of good moral character.

14   §§ 1101(f), 1229(b)(1)(C).    In this case, the IJ and the BIA

15   initially found that Persaud could not establish good moral

16   character, but did not find that any of his crimes involved moral

17   turpitude.

18       In requesting reconsideration , Persaud argued that he had

19   not been convicted of any crimes involving moral turpitude.

20   But the BIA did not misperceive Persaud’s eligibility, as

21   criminal history can render an alien unable to demonstrate good

                                     3
1    moral character even if none of the crimes are CIMTs.   8 U.S.C.

2    § 1101(f).   Accordingly, the BIA’s denial of reconsideration

3    did not rest on any misperception in the law, and we lack

4    jurisdiction to consider Persaud’s petition further.

5        For the foregoing reasons, the petition for review is

6    DISMISSED.   As we have completed our review, any stay of removal

7    that the Court previously granted in this petition is VACATED,

8    and any pending motion for a stay of removal in this petition

9    is DISMISSED as moot.   Any pending request for oral argument

10   in this petition is DENIED in accordance with Federal Rule of

11   Appellate Procedure 34(a)(2), and Second Circuit Local Rule

12   34.1(b).

13                                 FOR THE COURT:
14                                 Catherine O=Hagan Wolfe, Clerk




                                    4